Citation Nr: 1134167	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-50 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, as secondary to the service-connected low back disability.

2.  Entitlement to service connection for a right knee disability, as secondary to the service-connected low back disability.

3.  Entitlement to service connection for necrosis of the right hip, as secondary to the service-connected low back disability.

4.  Entitlement to service connection for necrosis of the left hip, as secondary to the service-connected low back disability.

5.  Entitlement to a disability rating in excess of 20 percent for back pain secondary to compression fracture of T8 vertebra.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the above Department of Veterans (VA) Regional Office (RO).  

In July 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee.  The transcript from that hearing has been reviewed and associated with the claims file.

Further review of the claims folder indicates that, previously in an unappealed July 1984 rating action, the RO denied service connection for a right knee disability on a direct basis.  The Veteran's current claim for service connection for a right knee disability is based on his assertions that the disorder is secondary to the service-connected back disability.  Accordingly, the Board has characterized the Veteran's current right knee claim as is listed on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for disabilities involving his right ankle, right knee, right hip, and left hip as secondary to his service-connected back disability.  He also contends that his service-connected back disability is more disabling than the current 20 percent evaluation reflects.  In addition, he has filed a claim for a TDIU and, in so doing, contends that his service-connected disabilities preclude his maintaining any sort of employment.

The medical record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to these claims.  In particular, there is no clinical evidence that addresses whether the Veteran has any disability involving his lower extremities that is caused by, proximately due to, or aggravated by his service-connected T8 compression fracture residuals.  Accordingly, a definitive medical opinion addressing such matters is needed.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

In this regard, the Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the United States Court of Appeals for Veterans Claims (Court) decision in Allen.  The RO will need to assess the secondary service connection claims on appeal with consideration of this regulatory amendment-particularly because the regulatory revision that adds a "baseline level of severity" requirement for the non-service-connected disability.  See 38 C.F.R. § 3.310(b) (2010).

The Board is also of the opinion that a remand would be probative in ascertaining the current level of severity of the Veteran's service-connected T8 compression fracture residuals, currently rated as 20 percent disabling.  Review of the claims folder reveals that Veteran was last afforded a VA orthopedic examination in 2008, which the Board acknowledges is not overtly stale.  In any event, however, the Veteran contends that his service-connected back disability has recently worsened.  During his July 2011 hearing, he testified that there are days that he cannot get out of bed and is required to use a walker, but otherwise uses a cane.  Given that there may have been a significant change in his lumbar spine disability and to ensure that the record reflects its current severity, the Board finds that a more contemporaneous examination is needed.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his examination in 2008.  

Also any ongoing pertinent treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In this regard, the Board notes that further review of the record shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, neither a copy of the SSA decision awarding disability benefits, or the records upon which that decision was based, are in the claims file.  The Court has held that, where VA has notice that a veteran is receiving disability benefits from the SSA and the records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996) & Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Finally, because the Veteran's claim for a TDIU is inextricably intertwined with the pending service connection claims, it is appropriate to defer final consideration of this issue until the development requested herein is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on the TDIU issue is deferred pending completion of the actions requested below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of any determination(s) awarding SSA disability benefits to the Veteran as well as the medical records that served as the basis for any such decision(s).  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  All such available documents should be associated with the Veteran's claims folder.  

2.  Also, after obtaining the appropriate release of information forms where necessary, procure copies of previously unobtained records of right ankle, right knee, right hip, left hip, and back treatment that the Veteran may have recently received.  The Board is particularly interested in copies of records of any pertinent private treatment that the Veteran may have received from the Chilhowie Pain Center [as he identified at his July 2011 Board hearing].  All such available records should be associated with the Veteran's claims file.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  

3.  Then, schedule the Veteran for VA neurological and orthopedic examinations.  The neurological examination [to determine the nature and extent of his service-connected T8 compression fracture residuals] should be conducted first, and that examination report should be made available to the VA orthopedic examiner in conjunction with that examination of the Veteran.  The purpose of the orthopedic examination is to determine the nature and extent of the service-connected T8 compression fracture residuals and to determine the nature, extent, and etiology of any right ankle, right knee, right hip, and left hip disabilities that the Veteran may have.

The claims file must be made available to each examiner designated to examine the Veteran, and each examination report should include discussion of his documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  Each examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.

With respect to the service-connected back disability:

a) The neurologist should describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected T8 compression fracture residuals.

b) The orthopedic examiner should conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the spine and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

c) Considering all neurological and orthopedic examination findings, the orthopedist should provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period.  

d) The orthopedist should also provide an opinion as to the effect that the service-connected residuals of the T8 compression fracture has, if any, on the Veteran's employment and daily life.  Moreover, the orthopedist should render an opinion as to whether the disability alone precludes the Veteran from engaging in substantially gainful employment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

With respect to any diagnosed right ankle, right knee, right hip, and left hip disabilities:

a) The orthopedist should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected T8 compression fracture residuals aggravate, contribute to, or accelerate any diagnosed right ankle, right knee, right hip, and left hip disabilities.  If these claimed disabilities cannot be regarded as having been aggravated by the back disability, the examiner should specifically indicate so and should provide rationale as to why that is.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected right ankle, right knee, right hip, and left hip to the extent possible.  

b) The orthopedist should also provide an opinion as to the effect that any diagnosed disabilities involving the right ankle, right knee, right hip, or left hip have, if any, on the Veteran's employment and daily life.  Specifically, the orthopedist should render an opinion as to whether any such diagnosed disability precludes the Veteran from engaging in substantially gainful employment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Complete rationale for all opinions should be provided in the examination report.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the service connection, increased rating, and TDIU claims on appeal.  If any of these benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

